Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  				DETAILED ACTION

This final office action is in response to the application filed 8/30/2019
Claims 2-7, 9-14, and 17-23 are pending. Claims 21-23 are independent claims. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Claim 17 refers to “the system” of claim 22. However, claim 17 is not a system claim. The claim should refer to claim 23 as claim 23 is a system claim.




Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 10, 17, 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar (20190250891) in further view of Wan2 (20180059919) in further view of Hamedi (20190034976) in further view of Baldwin (20160048605) in further view of Bednarz (20150339268) in further view of Wan (20180052808)   

Regarding claim 21, Kumar teaches a method implemented by an automated front-end code generating system for generating automated front-end code for a website, the method comprising: (0005, discloses automating the development of a GUI for an application and 0062, discloses GUI screen images 104 are used for a web application and 0010, 0016 disclose generating a GUI model based on analysis of GUI screen images to generate code for the application and 0057, discloses the teachings can be applied to web applications and 0058, discloses using the GUI model by downstream consumers to automatically generate content such as a website) obtaining, from a client device separate from the automated front-end code generating system, a plurality of design files for a single design of a website, (0089-0090, discloses a server system and uploading from a client and Fig. 1, 104,102,103, depicts receiving the GUI screen images where the client is separate from the automated generated code system and 0058-0059, discloses system 100 that generates a GUI model 124 based on one or more GUI screen images 104. and 0062, discloses developing an application using GUI screen images 104. And 0005, discloses one or more images for one or more GUI screens of the application. and 0023, discloses one or more templates maybe used to generate a GUI (by downstream consumers) where each template is associated with a platform or programming language. The examiner interprets a plurality of GUI images are received for various GUIs (each design file) within the application to generate a GUI model 124 (single design for a website) for the design of a web application and 0010,0145, disclose code generators may take the GUI model as input and generate code in different programming languages and different platforms and 0055, discloses a downstream consumer (Fig. 1, 103 ) may use the GUI model to automatically generate a webpage (Fig. 1, 124)) in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically identifying font families, colors, and spaces between elements contained in each of the plurality of layers; ((0097,0136-0145, discloses GUI screen image maybe subjected to various analysis and generating a feature map of the input image at different levels to extract feature to detect and classify UI components at different layers and text regions are detected including boundaries, locations, sizes, types and 0007,00064, discloses text information may include fonts, colors (foreground background) look and feel of the screen, locations of components in the image and 0012, discloses grouping types and locations of the UI components)
Kumar fails to teach wherein each design file of the plurality of design files comprises a plurality of layers
Wan2 teaches wherein each design file of the plurality of design files comprises a plurality of layers (The examiner cites Wan (20180059919). Wan discloses a master page as well as a user creating a new page that references the master document.  The user may create a breakpoint. (0062-0063, discloses a user editing pages within a master file and 0066, disclose a user modifying the design of each page and 0158, 0183, discloses a user creating a breakpoint for the design page they are creating and 0211, discloses modifying color, font, size, or text effect and 0168, discloses layering content items, applying color or filters, or custom animations)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teaching of Kumar to incorporate the teachings of Wan2.  Doing so would allow the design input taught by Wan2 to include a layered image file that can include different elements of the image arranged in a layered fashion that allows the user to select and separately edit an individual layer of the image without modifying the content within the other layers of the image and to be converted into a webpage by recognizing the fonts, dimensions, positions, and colors within the layered file to generate the page.
Kumar and Wan2 fail to teach wherein the plurality of layers including a shape layer, a type layer, and an image layer, wherein the single package of front-end code causes the generation of icons and/or graphics on the website based on the shape layer and also causes the generation of text on the website based on the type layer
Hamedi teaches wherein the plurality of layers including a group layer, (0006, discloses altering a subset of content (groups)) a type layer, (0298, discloses text) a shape layer, (0567, shape layer) and an image layer. (0566-0570, discloses the image layer) wherein the single package of front-end code causes the generation of icons and/or graphics on the website based on the shape layer and also causes the generation of text on the website based on the type layer (0274, discloses creating optimal transformed content items for websites.  One of ordinary skill in the art would recognize that combining Hamedi with the teachings of Kumar of generating dynamic webpages by receiving an input image would look to combine the teachings with Hamedi as the images could be further refined and customized by the user for the final design for the website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar and Wan2 to incorporate the teachings of Hamedi.  Doing so would allow the user to separately move or edit one layer without effecting the content on the other layers to customize the content to a user preference.
Kumar, Wan2, and Hamedi fails to teach and corresponds to a different breakpoint each configured for a different type of device and/or display wherein each breakpoint corresponds with a layout of the website’s content on a specific type of device and/or display; and wherein the HTML and CSS file combine each of the different breakpoints in the single package of front-end code, and wherein generating responsive code includes automatically converting the identified font families, colors, and spaces between elements into corresponding HTML tags in the generated HTML code  
Baldwin teaches and corresponds to a different breakpoint each configured for a different type of device and/or display (0001, discloses creating aesthetic layouts for different display classes) wherein each breakpoint corresponds with a layout of the website’s content on a specific type of device and/or display; (0026, discloses each breakpoint limit corresponding to a display size or type ) and wherein the HTML and CSS file combine each of the different breakpoints in the single package of front-end code, (0017-0019, 0027, discloses both the CSS file and the HTML files can include instructions that specify fonts (placement etc.) for various displays file discloses the system can help the author ensure that the CSS  or HTML file includes page layout instructions for each possible display type) and wherein generating responsive code includes automatically converting the identified font families, colors, and spaces between elements into corresponding HTML tags in the generated HTML code (Fig. 15, 0020, and 0043, discloses a responsive design and 0022, discloses automated) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, and Hamedi to incorporate the teachings of Baldwin.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties to provide the best layout of the page to the device for each of the elements within the received design files to display the best possible layout for each.
Kumar, Wan2, Hamedi, and Baldwin fail to teach in response to obtaining the plurality of design files as input to the automated front-end code generating system using the image layer to automatically extract a plurality of extracted image files from the plurality of design files and to automatically clip the plurality of extracted image files into individual image files from the same plurality of design files and saving the clipped individual image files
Bednarz teaches in response to obtaining the plurality of design files as input to the automated front-end code generating system using the image layer to automatically extract using the image layer to automatically extract a plurality of extracted image files from the plurality of design files and to automatically clip the plurality of extracted image files into individual image files from the same plurality of design files and saving the clipped individual image files (0002-0016, discloses multiple layers for images and 0015-0016, discloses extracting information about the elements including graphics and image properties and using adobe photoshop.RTM which consists of an image layer and extracts information from the file using a server which ingests the layers which clips the images in the visual images into a sprite sheet where the system may retrieve the images from the sprite sheet to render the page)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, and Baldwin to incorporate the teachings of Bednarz.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties and provide the best layout of the page to the device for each of the elements within the received design files and allow the user to edit each of the images within the design file individually to add further customization for the user.
Kumar, Wan2, Hamedi, Baldwin, and Bednarz fail to teach and in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically generating responsive code comprising a single package of front-end code for the website based on the obtained plurality of design files, the front-end code comprising hypertext markup language (HTML) code, a cascading style sheet (CSS) file, and the plurality of extracted image files to the client device
Wan teaches and in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically generating responsive code comprising a single package of front-end code for the website, (0029, discloses the tool produces markup code and script code for the responsive webpage based on designer designs (layouts or design files) for multiple subpages for different webpage widths and 0055, discloses automatically generating code for the webpage) the front-end code comprising hypertext markup language (HTML) code, (0037, discloses HTML and 0055, discloses automatically generating markup code) a cascading style sheet (CSS) file, (0064, discloses automatically generating CSS) and the plurality of extracted image files to the client device, (0037, discloses the webpage contains the images and 0053, discloses a website design tool at the server and Fig. 8, 71, depicts the code sent to the user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, and Bednarz to incorporate the teachings of Wan.  Doing so would allow the user to configure a webpage into a single responsive design for different devices and display the webpage according to the device properties to provide the best layout of the page to the device for each of the elements within the received design files for each type of device.

Regarding claim 22, Kumar teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of an automated front-end code generating system, causes the processor to: (0005, discloses automating the development of a GUI for an application and 0062, discloses GUI screen images 104 are used for a web application and 0010, 0016 disclose generating a GUI model based on analysis of GUI screen images to generate code for the application and 0057, discloses the teachings can be applied to web applications and 0058, discloses using the GUI model) obtain, from a client device separate from the automated front-end code generating system, a plurality of design files for a single design of a website, (0089-0090, discloses a server system and uploading from a client and Fig. 1, 104,102,103, depicts receiving the GUI screen images where the client is separate from the automated generated code system and 0058-0059, discloses system 100 that generates a GUI model 124 based on one or more GUI screen images 104. and 0062, discloses developing an application using GUI screen images 104. And 0005, discloses one or more images for one or more GUI screens of the application. and 0023, discloses one or more templates maybe used to generate a GUI (by downstream consumers) where each template is associated with a platform or programming language. The examiner interprets a plurality of GUI images are received for various GUIs (each design file) within the application to generate a GUI model 124 (single design for a website) for the design of a web application and 0010,0145, disclose code generators may take the GUI model as input and generate code in different programming languages and different platforms and 0055, discloses a downstream consumer (Fig. 1, 103 ) may use the GUI model to automatically generate a webpage (Fig. 1, 124)) in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically identifying font families, colors, and spaces between elements contained in each of the plurality of layers; ((0097,0136-0145, discloses GUI screen image maybe subjected to various analysis and generating a feature map of the input image at different levels to extract feature to detect and classify UI components at different layers and text regions are detected including boundaries, locations, sizes, types and 0007,00064, discloses text information may include fonts, colors (foreground background) look and feel of the screen, locations of components in the image and 0012, discloses grouping types and locations of the UI components)
Kumar fails to teach wherein each design file of the plurality of design files comprises a plurality of layers
Wan2 teaches wherein each design file of the plurality of design files comprises a plurality of layers (The examiner cites Wan (20180059919). Wan discloses a master page as well as a user creating a new page that references the master document.  The user may create a breakpoint. (0062-0063, discloses a user editing pages within a master file and 0066, disclose a user modifying the design of each page and 0158, 0183, discloses a user creating a breakpoint for the design page they are creating and 0211, discloses modifying color, font, size, or text effect and 0168, discloses layering content items, applying color or filters, or custom animations)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teaching of Kumar to incorporate the teachings of Wan2.  Doing so would allow the design input taught by Wan2 to include a layered image file that can include different elements of the image arranged in a layered fashion that allows the user to select and separately edit an individual layer of the image without modifying the content within the other layers of the image and to be converted into a webpage by recognizing the fonts, dimensions, positions, and colors within the layered file to generate the page.
Kumar and Wan2 fail to teach wherein the plurality of layers including a shape layer, a type layer, and an image layer, wherein the single package of front-end code causes the generation of icons and/or graphics on the website based on the shape layer and also causes the generation of text on the website based on the type layer
Hamedi teaches wherein the plurality of layers including a group layer, (0006, discloses altering a subset of content (groups)) a type layer, (0298, discloses text) a shape layer, (0567, shape layer) and an image layer. (0566-0570, discloses the image layer) wherein the single package of front-end code causes the generation of icons and/or graphics on the website based on the shape layer and also causes the generation of text on the website based on the type layer (0274, discloses creating optimal transformed content items for websites.  One of ordinary skill in the art would recognize that combining Hamedi and Kumar who teaches generating dynamic webpages by receiving an input image would look to combine the teachings with Hamedi as the images could be further refined and customized by the user for the final design for the website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar and Wan2 to incorporate the teachings of Hamedi.  Doing so would allow the user to separately move or edit one layer without effecting the content on the other layers to customize the content to a user preference.
Kumar, Wan2, and Hamedi fails to teach and corresponds to a different breakpoint each configured for a different type of device and/or display wherein each breakpoint corresponds with a layout of the website’s content on a specific type of device and/or display; and wherein the HTML and CSS file combine each of the different breakpoints in the single package of front-end code, and wherein generating responsive code includes automatically converting the identified font families, colors, and spaces between elements into corresponding HTML tags in the generated HTML code  
Baldwin teaches and corresponds to a different breakpoint each configured for a different type of device and/or display (0001, discloses creating aesthetic layouts for different display classes) wherein each breakpoint corresponds with a layout of the website’s content on a specific type of device and/or display; (0026, discloses each breakpoint limit corresponding to a display size or type ) and wherein the HTML and CSS file combine each of the different breakpoints in the single package of front-end code, (0017-0019, 0027, discloses both the CSS file and the HTML files can include instructions that specify fonts (placement etc.) for various displays file discloses the system can help the author ensure that the CSS  or HTML file includes page layout instructions for each possible display type) and wherein generating responsive code includes automatically converting the identified font families, colors, and spaces between elements into corresponding HTML tags in the generated HTML code (Fig. 15, 0020, and 0043, discloses a responsive design and 0022, discloses automated) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, and Hamedi to incorporate the teachings of Baldwin.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties to provide the best layout of the page to the device for each of the elements within the received design files to display the best possible layout for each.
Kumar, Wan2, Hamedi, and Baldwin fail to teach in response to obtaining the plurality of design files as input to the automated front-end code generating system using the image layer to automatically extract a plurality of extracted image files from the plurality of design files and to automatically clip the plurality of extracted image files into individual image files from the same plurality of design files and saving the clipped individual image files
Bednarz teaches in response to obtaining the plurality of design files as input to the automated front-end code generating system using the image layer to automatically extract using the image layer to automatically extract a plurality of extracted image files from the plurality of design files and to automatically clip the plurality of extracted image files into individual image files from the same plurality of design files and saving the clipped individual image files (0002-0016, discloses multiple layers for images and 0015-0016, discloses extracting information about the elements including graphics and image properties and using adobe photoshop.RTM which consists of an image layer and extracts information from the file using a server which ingests the layers which clips the images in the visual images into a sprite sheet where the system may retrieve the images from the sprite sheet to render the page)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, and Baldwin to incorporate the teachings of Bednarz.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties and provide the best layout of the page to the device for each of the elements within the received design files and allow the user to edit each of the images within the design file individually to add further customization for the user.
Kumar, Wan2, Hamedi, Baldwin, and Bednarz, fail to teach and in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically generating responsive code comprising a single package of front-end code for the website based on the obtained plurality of design files, the front-end code comprising hypertext markup language (HTML) code, a cascading style sheet (CSS) file, and the plurality of extracted image files to the client device
Wan teaches and in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically generating responsive code comprising a single package of front-end code for the website, (0029, discloses the tool produces markup code and script code for the responsive webpage based on designer designs (layouts or design files) for multiple subpages for different webpage widths and 0055, discloses automatically generating code for the webpage) the front-end code comprising hypertext markup language (HTML) code, (0037, discloses HTML and 0055, discloses automatically generating markup code) a cascading style sheet (CSS) file, (0064, discloses automatically generating CSS) and the plurality of extracted image files to the client device, (0037, discloses the webpage contains the images and 0053, discloses a website design tool at the server and Fig. 8, 71, depicts the code sent to the user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, and Bednarz to incorporate the teachings of Wan.  Doing so would allow the user to configure a webpage into a single responsive design for different devices and display the webpage according to the device properties to provide the best layout of the page to the device for each of the elements within the received design files for each type of device.

Regarding claim 23, Kumar teaches a system for generating automated front-end code for a website, (0005, discloses automating the development of a GUI for an application and 0062, discloses GUI screen images 104 are used for a web application and 0010, 0016 disclose generating a GUI model based on analysis of GUI screen images to generate code for the application and 0057, discloses the teachings can be applied to web applications and 0058, discloses using the GUI model by downstream consumers to automatically generate content such as a website)  the system comprising:  at least one communication interface; a memory; and a processor in communication with the at least one communication interface and the memory, wherein the processor is configured to: obtain, from a client device separate from the automated front-end code generating system, a plurality of design files for a single design of a website, , (0089-0090, discloses a server system and uploading from a client and Fig. 1, 104,102,103, depicts receiving the GUI screen images where the client is separate from the automated generated code system and 0058-0059, discloses system 100 that generates a GUI model 124 based on one or more GUI screen images 104. and 0062, discloses developing an application using GUI screen images 104. And 0005, discloses one or more images for one or more GUI screens of the application. and 0023, discloses one or more templates maybe used to generate a GUI (by downstream consumers) where each template is associated with a platform or programming language. The examiner interprets a plurality of GUI images are received for various GUIs (each design file) within the application to generate a GUI model 124 (single design for a website) for the design of a web application and 0010,0145, disclose code generators may take the GUI model as input and generate code in different programming languages and different platforms and 0055, discloses a downstream consumer (Fig. 1, 103 ) may use the GUI model to automatically generate a webpage (Fig. 1, 124))  in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically identifying font families, colors, and spaces between elements contained in each of the plurality of layers; ((0097,0136-0145, discloses GUI screen image maybe subjected to various analysis and generating a feature map of the input image at different levels to extract feature to detect and classify UI components at different layers and text regions are detected including boundaries, locations, sizes, types and 0007,00064, discloses text information may include fonts, colors (foreground background) look and feel of the screen, locations of components in the image and 0012, discloses grouping types and locations of the UI components)
Kumar fails to teach wherein each design file of the plurality of design files comprises a plurality of layers
Wan2 teaches wherein each design file of the plurality of design files comprises a plurality of layers (The examiner cites Wan (20180059919). Wan discloses a master page as well as a user creating a new page that references the master document.  The user may create a breakpoint. (0062-0063, discloses a user editing pages within a master file and 0066, disclose a user modifying the design of each page and 0158, 0183, discloses a user creating a breakpoint for the design page they are creating and 0211, discloses modifying color, font, size, or text effect and 0168, discloses layering content items, applying color or filters, or custom animations)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teaching of Kumar to incorporate the teachings of Wan2.  Doing so would allow the design input taught by Wan2 to include a layered image file that can include different elements of the image arranged in a layered fashion that allows the user to select and separately edit an individual layer of the image without modifying the content within the other layers of the image and to be converted into a webpage by recognizing the fonts, dimensions, positions, and colors within the layered file to generate the page.
Kumar and Wan2 fail to teach wherein the plurality of layers including a shape layer, a type layer, and an image layer, wherein the single package of front-end code causes the generation of icons and/or graphics on the website based on the shape layer and also causes the generation of text on the website based on the type layer
Hamedi teaches wherein the plurality of layers including a group layer, (0006, discloses altering a subset of content (groups)) a type layer, (0298, discloses text) a shape layer, (0567, shape layer) and an image layer. (0566-0570, discloses the image layer) wherein the single package of front-end code causes the generation of icons and/or graphics on the website based on the shape layer and also causes the generation of text on the website based on the type layer (0274, discloses creating optimal transformed content items for websites.  One of ordinary skill in the art would recognize that combining Hamedi and Kumar who teaches generating dynamic webpages by receiving an input image would look to combine the teachings with Hamedi as the images could be further refined and customized by the user for the final design for the website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar and Wan2 to incorporate the teachings of Hamedi.  Doing so would allow the user to separately move or edit one layer without effecting the content on the other layers to customize the content to a user preference.
Kumar, Wan2, and Hamedi fails to teach and corresponds to a different breakpoint each configured for a different type of device and/or display wherein each breakpoint corresponds with a layout of the website’s content on a specific type of device and/or display; and wherein the HTML and CSS file combine each of the different breakpoints in the single package of front-end code, and wherein generating responsive code includes automatically converting the identified font families, colors, and spaces between elements into corresponding HTML tags in the generated HTML code  
Baldwin teaches and corresponds to a different breakpoint each configured for a different type of device and/or display (0001, discloses creating aesthetic layouts for different display classes) wherein each breakpoint corresponds with a layout of the website’s content on a specific type of device and/or display; (0026, discloses each breakpoint limit corresponding to a display size or type ) and wherein the HTML and CSS file combine each of the different breakpoints in the single package of front-end code, (0017-0019, 0027, discloses both the CSS file and the HTML files can include instructions that specify fonts (placement etc.) for various displays file discloses the system can help the author ensure that the CSS  or HTML file includes page layout instructions for each possible display type) and wherein generating responsive code includes automatically converting the identified font families, colors, and spaces between elements into corresponding HTML tags in the generated HTML code (Fig. 15, 0020, and 0043, discloses a responsive design and 0022, discloses automated) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, and Hamedi to incorporate the teachings of Baldwin.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties to provide the best layout of the page to the device for each of the elements within the received design files to display the best possible layout for each.
Kumar, Wan2, Hamedi, and Baldwin fail to teach in response to obtaining the plurality of design files as input to the automated front-end code generating system using the image layer to automatically extract a plurality of extracted image files from the plurality of design files and to automatically clip the plurality of extracted image files into individual image files from the same plurality of design files and saving the clipped individual image files
Bednarz teaches in response to obtaining the plurality of design files as input to the automated front-end code generating system using the image layer to automatically extract using the image layer to automatically extract a plurality of extracted image files from the plurality of design files and to automatically clip the plurality of extracted image files into individual image files from the same plurality of design files and saving the clipped individual image files (0002-0016, discloses multiple layers for images and 0015-0016, discloses extracting information about the elements including graphics and image properties and using adobe photoshop.RTM which consists of an image layer and extracts information from the file using a server which ingests the layers which clips the images in the visual images into a sprite sheet where the system may retrieve the images from the sprite sheet to render the page)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, and Baldwin to incorporate the teachings of Bednarz.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties and provide the best layout of the page to the device for each of the elements within the received design files and allow the user to edit each of the images within the design file individually to add further customization for the user.
Kumar, Wan2, Hamedi, Baldwin, and Bednarz fail to teach and in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically generating responsive code comprising a single package of front-end code for the website based on the obtained plurality of design files, the front-end code comprising hypertext markup language (HTML) code, a cascading style sheet (CSS) file, and the plurality of extracted image files to the client device
Wan teaches and in response to obtaining the plurality of design files as input to the automated front-end code generating system, automatically generating responsive code comprising a single package of front-end code for the website, (0029, discloses the tool produces markup code and script code for the responsive webpage based on designer designs (layouts or design files) for multiple subpages for different webpage widths and 0055, discloses automatically generating code for the webpage) the front-end code comprising hypertext markup language (HTML) code, (0037, discloses HTML and 0055, discloses automatically generating markup code) a cascading style sheet (CSS) file, (0064, discloses automatically generating CSS) and the plurality of extracted image files to the client device, (0037, discloses the webpage contains the images and 0053, discloses a website design tool at the server and Fig. 8, 71, depicts the code sent to the user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, and Bednarz to incorporate the teachings of Wan.  Doing so would allow the user to configure a webpage into a single responsive design for different devices and display the webpage according to the device properties to provide the best layout of the page to the device for each of the elements within the received design files for each type of device.

Regarding claim 2, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the method of claim 21.   
Kumar, Wan2, Baldwin, and Bednarz, and Wan fails to teach wherein the plurality of layers includes a group layer including multiple layers that are grouped together.
Hamedi teaches wherein the plurality of layers includes a group layer including multiple layers that are grouped together. (0263-0264, discloses adjusting one or more layers of a photoshop file) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Baldwin, Bednarz, and Wan to incorporate the teachings of Hamedi.  Doing so would allow the user to separately move or edit one layer without effecting the content on the other layers to customize the content to a user preference.

Regarding claim 10, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the non-transitory computer readable storage media of claim 22.
 	Kumar, Wan2, Baldwin, Bednarz, and Wan fails to teach wherein the plurality of layers includes at least a group layer, a type layer, a shape layer, and an image layer.
Hamedi teaches wherein the plurality of layers includes at least a group layer, (0006, discloses altering a subset of content (groups)) a type layer, (0298, discloses text) a shape layer, (0567, shape layer) and an image layer. (0566-0570, discloses the image layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Baldwin, Bednarz, and Wan to incorporate the teachings of Hamedi.  Doing so would allow the user to separately move or edit one layer without effecting the content on the other layers to customize the content to a user preference.

Regarding claim 17, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the system of claim 22.  
Kumar, Wan2, Baldwin, Bednarz, and Wan fails to teach wherein the plurality of layers includes at least a group layer including multiple layers that are grouped together.
Hamedi teaches wherein the plurality of layers includes at least a group layer, including multiple layers that are grouped together. (0263-0264, disclose grouping layers in a design file together) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Baldwin, Bednarz, and Wan to incorporate the teachings of Hamedi.  Doing so would allow the user to separately move or edit one layer without effecting the content on the other layers to customize the content to a user preference.

Claims 3, 5, 9, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar (20190250891) in further view of Wan2 (20180059919) in further view of Hamedi (20190034976) in further view of Baldwin (20160048605) in further view of Bednarz (20150339268) in further view of Wan (20180052808) in further view of Nguyen (20140310591)

Regarding claim 3, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the method of claim 21. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach further comprising refactoring the HTML code and CSS file prior to providing the front-end code for the website to the client device.
Nguyen teaches further comprising refactoring the HTML code and CSS file prior to providing the front-end code for the website to the client device. (0033 and 0037, discloses a CSS source and HTML code generator before providing the front-end code)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Nguyen.  Doing so would allow the user to configure a webpage by modifying the layout for different devices and display the webpage according to the device properties to provide the best layout of the page to the device.

Regarding claim 5, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the method of claim 21.  
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach further comprising integrating the front-end code with back-end code for the website.
Nguyen teaches further comprising integrating the front-end code with back-end code for the website. (0067, using JSON files from a backend data design team to be used by the front-end design)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Nguyen.  Doing so would allow the user to host the website and serve content and features of the website to the user.

Regarding claim 9, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the non-transitory computer readable storage media of claim 22. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach wherein the shape layer includes different geometric and non-geometric shapes, including vector shapes, paths, and/or pixel based shapes.
Nguyen teaches wherein the shape layer includes different geometric and non-geometric shapes, including vector shapes, paths, and/or pixel based shapes. (0030 and 0061, discloses operational layers and a render server layer used to render HTML and CSS)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Nguyen. Doing so would allow the design input taught by Kumar to include a layered image file that can include different elements of the image arranged in a layered fashion that allows the user to select and separately edit an individual layer of the image without modifying the content within the other layers of the image and to be converted into a webpage by recognizing the fonts, dimensions, positions, and colors within the layered file to generate the page.

Regarding claim 11, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the method of claim 22. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach further comprising refactoring the HTML code and CSS file prior to providing the front-end code for the website to the client device.
Nguyen teaches further comprising refactoring the HTML code and CSS file prior to providing the front-end code for the website to the client device. (0033 and 0037, discloses a CSS source and HTML code generator before providing the front-end code)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Nguyen.  Doing so would allow the user to configure a webpage by modifying the layout for different devices and display the webpage according to the device properties to provide the best layout of the page to the device.

Regarding claim 18, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the system of claim 23. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach further comprising refactoring the HTML code and CSS file prior to providing the front-end code for the website to the client device.
 Nguyen teaches further comprising refactoring the HTML code and CSS file prior to providing the front-end code for the website to the client device. (0033 and 0037, discloses a CSS source and HTML code generator before providing the front-end code)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Nguyen.  Doing so would allow the user to configure a webpage by modifying the layout for different devices and display the webpage according to the device properties to provide the best layout of the page to the device.

Claims 4 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar (20190250891) in further view of Wan2 (20180059919) in further view of Hamedi (20190034976) in further view of Baldwin (20160048605) in further view of Bednarz (20150339268) in further view of Wan (20180052808) in further view of Lin (20160314099)   

Regarding claim 4, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the method of claim 2. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fails to teach wherein automatically generating responsive code without additional customization on top of the generated code
Lin teaches wherein automatically generating responsive code without additional customization on top of the generated code (Fig. 3-1, 203, 0044, 0092 discloses a type of layer is text and generating the webpage)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teaching of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Lin.  Doing so would indicate a type of text to be edited and allow character colors, font types, and font sizes, to be edited according to a preference of a user.

Regarding claim 12, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach the method of claim 10.
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach wherein automatically generating responsive code includes automatically generating responsive code without additional customization on top of the generated code.
Lin teaches wherein automatically generating responsive code includes automatically generating responsive code without additional customization on top of the generated code. (Fig. 3-1, 203, 0044, 0092 discloses a type of layer is text and generating the webpage)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teaching of Kumar, Wan2, Hamedi, Baldwin, and Bednarz, and Wan to incorporate the teachings of Lin.  Doing so would indicate a type of text to be edited and allow character colors, font types, and font sizes, to be edited according to a preference of a user.

Claims 6, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar (20190250891) in further view of Wan2 (20180059919) in further view of Hamedi (20190034976) in further view of Bednarz (20150339268) in further view of Baldwin (20160048605)) in further view of Wan (20180052808) in further view of Nielsen (20120110019)

Regarding claim 6, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the method of claim 2. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fails to teach wherein the single package of front-end code causes the clipped individual image files to be displayed on the website
Nielsen teaches wherein the single package of front-end code causes the clipped individual image files to be displayed on the website (0355, disclose a layer maybe selected and shapes of various colors, shadings, and graphics and icons.  The examiner interprets a layer maybe selected to form a shape layer to generate the graphics and icons)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Nielsen.  Doing so would generate shapes including icons and graphics in a single layer allow the user to edit or move the content in one layer without effected the content in another layer according to a user’s preference. 

Regarding claim 13, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the non-transitory computer-readable media of claim 10. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fails to teach wherein the shape layer includes different geometric and non-geometric shapes, including vector shapes, paths, and/or pixel-based shapes.
Nielsen teaches wherein the shape layer includes different geometric and non-geometric shapes, including vector shapes, paths, and/or pixel-based shapes. (0355, disclose a layer maybe selected and shapes of various colors, shadings, and graphics and icons.  The examiner interprets a layer maybe selected to form a shape layer to generate the graphics and icons)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Nielsen.  Doing so would generate shapes including icons and graphics in a single layer allow the user to edit or move the content in one layer without effected the content in another layer according to a user’s preference. 

Regarding claim 19, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach the system of claim 17. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach wherein automatically generating responsive code further without additional customization on top of the generated code
Nielsen teaches wherein automatically generating responsive code further without additional customization on top of the generated code (0355, disclose a layer maybe selected and shapes of various colors, shadings, and graphics and icons.  The examiner interprets a layer maybe selected to form a shape layer to generate the graphics and icons)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Nielsen.  Doing so would generate shapes including icons and graphics in a single layer allow the user to edit or move the content in one layer without effected the content in another layer according to a user’s preference. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar (20190250891) in further view of Wan2 (20180059919) in further view of Hamedi (20190034976) in further view of Baldwin (20160048605) in further view of Bednarz (20150339268) in further view of Wan (20180052808) in further view of Tocchini (20170024363) 

Regarding claim 7, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the method of claim 21. 
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach at least one breakpoint corresponds with a layout of the website’s content on a mobile phone and at least one breakpoint corresponds with a layout of the website’s content on a tablet computer 
Tocchini teaches at least one breakpoint corresponds with a layout of the website’s content on a mobile phone and at least one breakpoint corresponds with a layout of the website’s content on a tablet computer (0242, disclose iPhone and iPad and designing breakpoints)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Tocchini.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties to provide the best layout of the page to the device.

Regarding claim 14, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the non-transitory computer readable storage media of claim 22.  
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach wherein at least one breakpoint corresponds with a layout of the website’s content on a mobile phone and at least one breakpoint corresponds with a layout of the website’s content on a tablet computer
Tocchini teaches at least one breakpoint corresponds with a layout of the website’s content on a mobile phone and at least one breakpoint corresponds with a layout of the website’s content on a tablet computer (0242, disclose iPhone and iPad and designing breakpoints)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Tocchini.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties to provide the best layout of the page to the device.

Regarding claim 20, Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan teach the system of claim 23.  
Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan fail to teach wherein at least one breakpoint corresponds with a layout of the website’s content on a mobile phone and at least one breakpoint corresponds with a layout of the website’s content on a tablet computer
Tocchini teaches at least one breakpoint corresponds with a layout of the website’s content on a mobile phone and at least one breakpoint corresponds with a layout of the website’s content on a tablet computer (0242, disclose iPhone and iPad and designing breakpoints)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kumar, Wan2, Hamedi, Baldwin, Bednarz, and Wan to incorporate the teachings of Tocchini.  Doing so would allow the user to configure a webpage for different devices and display the webpage according to the device properties to provide the best layout of the page to the device.


Response to Arguments

Applicant’s arguments, see Remarks, filed 11/9/2021, with respect to the rejection(s) of claim(s) 21-23 under Kumar (20190250891) in further view of Goldenberg (20090031213) in further view of Baldwin (20160048605) in further view of Wan (20180052808) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kumar (20190250891) in further view of Wan2 (20180059919) in further view of Hamedi (20190034976) in further view of Bednarz (20150339268) in further view of Baldwin (20160048605)) in further view of Wan (20180052808)   



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144